ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Sparton DeLeon Springs, LLC                   )      ASBCA No. 60416
                                              )
Under Contract Nos. NOO 164-01-D-0027         )
                    N00167-04-D-0024          )

APPEARANCES FOR THE APPELLANT:                       Nicole J. Owren-Wiest, Esq.
                                                     Gary S. Ward, Esq.
                                                      Wiley Rein LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Gregory T. Allen, Esq.
                                                     Peter M. Casey, Esq.
                                                      Trial Attorneys
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

          OPINION BY ADMINISTRATIVE JUDGE MCILMAIL ON THE
             GOVERNMENT'S MOTION FOR RECONSIDERATION

       The government requests reconsideration of our 28 December 2016 decision
granting summary judgment to appellant and sustaining its appeal. There, we found,
there was no genuine dispute regarding the facts that gave rise to the government's
overpayment claim, and we concluded as a matter of law that the claim was barred by
the six-year statute oflimitations set forth in the Contract Disputes Act, 41 U.S.C.
§ 7103(a)(3)(4). Spartan Deleon Springs, LLC, ASBCA No. 60416, 17-1 BCA
~ 36,601. Familiarity with that decision is presumed.


        A motion for reconsideration is not intended to allow a party to re-argue issues
that were previously raised and decided. Precision Standard, Inc., ASBCA No. 59116,
15-1 BCA ~ 36, 15 5 at 176,448. Nor is it, as a general rule, a vehicle for the introduction
of evidence not newly-discovered. See Hellenic Express, ASBCA No. 47129, 97-1 BCA
~ 28,844 at 143,885. However, the government's motion attempts both, and only those.
Without rehashing what we have already decided, we note the following. First, the
January 2007 Defense Contract Audit Agency Contract Audit Manual excerpt attached to
the motion is not newly-discovered evidence. Second, as to the government's contention
that the Board applied the wrong legal standard for determining whether the claim had
accrued, we see no conceptual difference between the "should have been known"
standard set forth in Federal Acquisition Regulation 33.201 (defining "(a]ccrual of a
claim") and the phrase "reasonably should have known" recited by the government (gov't
mot. at 7, passim); the one expresses only what the other implies. See Raytheon Co.,
ASBCA No. 58849, 15-1BCAii36,000 at 175,866.

       The motion for reconsideration is denied.*

       Dated: 18 May 2017




                                                    Administrativ Judge
                                                    Armed Services Board
                                                    of Contract Appeals

 I concur



 MARK N. STEMPLER           /                       RICHARD SHACKLEFORD
 Administrative Judge                               Administrative Judge
 Acting Chairman                                    Vice Chairman
 Armed Services Board                               Armed Services Board
 of Contract Appeals                                of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60416, Appeal of Sparton
DeLeon Springs, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals


*The government's motion contained a request that the Chairman refer the motion to
      the Board's Senior Deciding Group pursuant to paragraph 4 of the Board's
      Charter. The Chairman has denied that request.

                                           2